Exhibit 10.1

APPENDIX A

HEALTH CARE PROPERTY INVESTORS, INC.
2006 PERFORMANCE INCENTIVE PLAN

NON-EMPLOYEE DIRECTORS STOCK-FOR-FEES PROGRAM

1.             Establishment.  The Corporation hereby establishes this Health
Care Property Investors, Inc. Non-Employee Directors Stock-for-Fees Program, as
set forth herein (this “Program”).  This Program is effective as of July 27,
2006 (the “Effective Date”).  This Program is an Appendix to, and any shares of
Common Stock issued under this Program on and after the Effective Date shall be
charged against the applicable share limits of, the Health Care Property
Investors, Inc. 2006 Performance Incentive Plan (the “Plan”).  Except as
otherwise expressly provided herein, the provisions of the Plan shall govern all
shares issued pursuant to this Program.  Capitalized terms are defined in the
Plan if not defined herein.

2.             Purpose.  The purpose of this Program is to promote the success
of the Corporation and the interests of its stockholders by providing members of
the Board who are not officers or employees of the Corporation or one of its
Subsidiaries (“Non-Employee Directors”) an opportunity to elect to receive their
Director Fees (as such term is defined below) in the form of shares of the
Corporation’s Common Stock and more closely aligning the interests of
Non-Employee Directors and stockholders.

3.     Election to Receive Stock in Lieu of Cash Payment of Fees.

(a)                                  A Non-Employee Director may elect to
exchange the right to receive payment of all or a portion of his or her unpaid
Director Fees for the right to receive payment of such unpaid fees in the form
of shares of the Corporation’s Common Stock.  Such election shall be made by
completing the election form attached hereto as Exhibit 1 (or such other form as
the Board may prescribe from time to time) (an “Election Form”).  Subject to
Section 4, such election shall apply to all Director Fees that would otherwise
have been paid (but for such election) in the Corporation’s fiscal quarter that
commences after the date the Election Form is filed with and received by the
Corporation and continuing for each fiscal quarter through and until the fiscal
quarter that commences after such time as the Non-Employee Director files a new
Election Form that is received by the Corporation modifying or terminating such
prior election.  Unless otherwise approved by the Board, an election by a
Non-Employee Director pursuant to this Section 3(a) shall be made only in an
open trading window pursuant to the Corporation’s general policies for
transactions in the Corporation’s Common Stock applicable to Non-Employee
Directors, as those policies are in effect from time to time.  Unless otherwise
approved by the Board, a Non-Employee Director should not make more than one
election pursuant to this Section 3(a) in any six-month period of time.  (Any
Director Fees that the Non-Employee Director elects to receive in the form of
shares of the Corporation’s Common Stock pursuant to this Section 3(a) are
referred to herein as “Exchanged Fees”).

1


--------------------------------------------------------------------------------




 

(b)                                 Upon any Exchange Date (as such term is
defined below) that occurs after a Non-Employee Director files an Election Form
pursuant to Section 3(a) that is received by the Corporation, the Non-Employee
Director shall be entitled to receive a number of shares of the Corporation’s
Common Stock determined by dividing (i) the amount of the Exchanged Fees that
would otherwise have been paid to the Non-Employee Director (after giving effect
to any deferral election pursuant to any deferred compensation program of the
Corporation) but for such election during the Corporation’s fiscal quarter last
preceding such Exchange Date (and, in the event an Exchange Date did not occur
in such preceding fiscal quarter, the amount of such Exchanged Fees that would
otherwise have been paid to the Non-Employee Director for all fiscal quarters
preceding such fiscal quarter through and including the last preceding fiscal
quarter in which an Exchange Date actually occurred), by (ii) the Fair Market
Value (as defined below) of a share of the Common Stock as of such Exchange
Date, and rounding down to the nearest whole share.  Any fractional amount less
than the Fair Market Value of a share of the Common Stock as of such Exchange
Date shall be paid in cash.   Any shares of Common Stock acquired by a
Non-Employee Director pursuant to this Program shall be fully vested at all
times.  As soon as administratively practicable following the Exchange Date, the
Corporation shall deliver such shares (and any cash payable with respect to a
fractional interest) to the Non-Employee Director.  The Corporation may deliver
such shares either by delivering one or more certificates, registered in the
name of the Non-Employee Director, for such shares or by entering such shares in
the name of the Non-Employee Director in book-entry form, as determined by the
Corporation in its discretion.

(c)                                  For purposes of this Program, the following
definitions shall apply:

·                                          “Director Fees” shall mean the annual
retainer and meeting fees, to the extent otherwise payable in cash, payable to a
Non-Employee Director for services as a member of the Board.

·                                          “Exchange Date” shall mean any date
on which the Corporation pays an ordinary cash dividend to holders of its Common
Stock; provided, however, that in the event the Corporation does not pay any
such ordinary cash dividend during January or February of a given year, an
Exchange Date shall automatically occur on the last trading day of February of
such year.

·                                          “Fair Market Value” with respect to
an Exchange Date shall mean the average of the closing prices of a share of
Common Stock as reported on the composite tape for securities listed on the New
York Stock Exchange for the period of ten (10) trading days ending with the
Exchange Date.

4.             Plan Provisions.  The issuance of shares of Common Stock under
this Program and any shares so issued shall otherwise be subject to the terms of
the Plan (including, without limitation, the provisions of Section 7 and Section
8.1 of the Plan).

5.             Change in Control.  In the event of a Change in Control Event, an
Exchange Date shall be deemed to occur on the day preceding such Change in
Control Event and any shares of Common Stock deliverable in respect of such
Exchange Date shall be delivered prior to consummation of such Change in Control
Event.

2


--------------------------------------------------------------------------------




6.             Termination of Service.  A termination of a Non-Employee
Director’s service with the Corporation shall have no effect on the director’s
rights as to Common Stock issued or issuable under this Program as to his or her
Exchanged Fees for the period in which he or she served as a Non-Employee
Director (including any Common Stock issuable in accordance with the terms of
this Program with respect to the Exchange Date that coincides with or next
follows the date on which he or she ceases to be a Non-Employee Director).

7.             Share Limits.  Shares of Common Stock issued with respect to this
Program shall be charged against the Share Limit set forth in Section 4.2 of the
Plan.  The Board has determined that the shares issued with respect to this
Program are shares issued in respect of “compensation earned but deferred” for
purposes of the definition of Full-Value Award as set forth in the Plan and,
accordingly, that the shares issued with respect to this Program shall be
counted against the Share Limit under Section 4.2 of the Plan on a 1-for-1 basis
(as opposed to 2.0 shares for every one share actually issued).  If the number
of shares of Common Stock to be issued pursuant to this Program would otherwise
exceed the Share Limit, such shares shall be issued on a pro-rata basis to
Non-Employee Directors entitled to receive such shares (and any shares otherwise
deliverable but for such share limit shall be paid in cash equal to the amount
of the Exchanged Fees converted into such shares).

8.             Amendment; Administration.  The Board may at any time amend,
modify, suspend or terminate this Program without stockholder approval; provided
that no such amendment, modification or suspension shall materially and
adversely affect the rights of participants in this Program, without their
consent, as to Exchanged Fees for the period ending with the date of such
amendment, modification or suspension that have not theretofore been satisfied
by the delivery of Common Stock pursuant to this Program.  In the event that the
Board terminates this Program, the Board shall either declare that an Exchange
Date occurs immediately prior to such termination (and promptly deliver any
Common Stock due with respect to such Exchange Date) or return (in cash) the
amount of Exchanged Fees for the period beginning on the last preceding Exchange
Date.  This Program does not limit the Board’s authority to make other,
discretionary award grants to Non-Employee Directors pursuant to the Plan.  The
Plan Administrator’s power and authority to construe and interpret the Plan and
awards thereunder pursuant to Section 3.1 of the Plan shall extend to this
Program and any shares issued hereunder.  As provided in Section 3.2 of the
Plan, any action taken by, or inaction of, the Administrator relating or
pursuant to this Program and within its authority or under applicable law shall
be within the absolute discretion of that entity or body and shall be conclusive
and binding upon all persons.  The Board shall be the Plan Administrator as to
this Program; provided that if at the relevant time the Board has delegated
discretionary authority as to establishing director compensation to a committee
of the Board, that particular committee shall be the Plan Administrator.

3


--------------------------------------------------------------------------------


EXHIBIT 1

HEALTH CARE PROPERTY INVESTORS, INC.
NON-EMPLOYEE DIRECTORS STOCK-FOR-FEES PROGRAM
ELECTION FORM

Director:  __________________________________________________________________
                                (Print Full Name)

I, the Director named above, hereby make the election set forth below pursuant
to the Health Care Property Investors, Inc. Non-Employee Directors
Stock-for-Fees Program (the “Program”) adopted under the Health Care Property
Investors, Inc. 2006 Performance Incentive Plan (the “Plan”).  I understand that
my election will apply to all of my Director Fees (as such term is defined in
the Program) that would otherwise be paid commencing with the fiscal quarter
after this election is received by Health Care Property Investors, Inc. (the
“Company”) until I file a new Program election with the Company that become
effective pursuant to the terms of the Plan.

Election

Check one of the following options to indicate whether you wish to receive your
Director Fees in the form of cash payments or shares of the Company’s common
stock.  Please note that your “Director Fees” is the amount of annual retainer
and meeting fees, to the extent otherwise payable in cash, payable for your
services as a member of the Company’s board of directors.

If you choose not to receive any portion of your Director Fees in the form of
stock pursuant to the Program, you do not need to return this form - your
Director Fees will be paid to you all in cash.  If you previously made a Program
election to receive stock and you want to cancel or change that election as to
Director Fees payable to you commencing with the fiscal quarter after your new
election is received by the Company, make your new election below and return
this form to the Company.  Elections may be made only during open trading
windows pursuant to the Company’s trading policies applicable to directors.

I hereby make the following election with respect to my Director Fees:

o  _____                           All cash.  I elect to receive my Director
Fees in the form of cash payments.

o  _____                           All stock, or part stock and part cash.  I
elect to receive          % of my Director Fees (maximum 100%) in the form of
shares of the Company’s common stock.  I understand that, in lieu of cash
payment of this amount, I will receive a number of shares of common stock
determined in accordance with the Program.  In general, shares will generally be
delivered promptly following each date that the Company pays a cash dividend.


--------------------------------------------------------------------------------




 

Your Director Fees will be determined after giving effect to any deferral
election that you may have made (that is, if you elect to defer payment of your
directors fees, the portion of your fees that you may elect to convert into
Common Stock under the Program will first be reduced by the amount of the fees
that you have elected to defer).  The Program is not a deferred compensation
plan - you will realize ordinary income at the time shares are delivered to you
with respect to the Program.  The ordinary income will be based on the market
value of the shares at the time they are delivered to you, which may not be
precisely the same as the value used to convert fees into shares pursuant to the
Program (since the conversion is based on a 10-trading day average of closing
prices).

Note that the offer and sale of shares of Common Stock with respect to the Plan
has been registered with the Securities and Exchange Commission.  However, each
person who acquires shares of Common Stock with respect to the Program will
nevertheless be subject to all applicable securities laws governing the
subsequent sale or transfer of the shares (including, without limitation,  any
restrictions imposed on directors as “affiliates” of the Company, Section 16
considerations, insider trading considerations, Rule 144 re-sale considerations)
and all applicable Company insider trading policies.

I have read and understand this form.  I have received, read and understand the
Plan document and the Program document.  I agree to be bound by the terms and
conditions of the Plan and the Program.  If there is any inconsistency between
this form and either the Plan document or the Program document, the Plan
document or the Program document, as applicable, controls.

 

 

 

(Signature of Participant)

 

(Date)

 

ACKNOWLEDGEMENT OF DELIVERY OF ELECTION

On behalf of the Company, I hereby acknowledge that the above election was
received on the date indicated below.

HEALTH CARE PROPERTY INVESTORS, INC.

By______________________________________

Date____________________________________


--------------------------------------------------------------------------------